DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6 July 2021 has been accepted and entered.
Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the first recessed portion is formed in the exterior of at least one side surface, this limitation was addressed with regard to the citation to KATO (JP 2017/086768 A). See Fig. 4, 8, 9, par. [0025]).
With respect to Applicant’s argument that the recessed portion is a “suitable for use as a finger tip hook with a depth of the first recessed portion being smaller than the depth of the second recessed portion”, it is noted that the features upon which applicant relies (i.e., “suitable for use as a finger tip hook”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely recites as a finger tip hook is smaller than that of the second recessed portion.” Further, it is the position of the Examiner that it would have been obvious to alter the depth of the recesses as claimed, as both Suzuki (US 2017/0090044 A1, Fig. 4A, 4B) and KATO (JP 2017/086768 A, Fig. 7) plainly show the recessed used for gripping with fingers for lifting the device. Suzuki specifically shows a “finger tip hook” configuration (Fig. 4A, 4B), the depth of which could easily be applied to the recesses provided by KATO, for lifting without occupying unnecessary space in the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0090044 A1, previously cited), in view of KATO (JP 2017/086768 A).
With respect to claims 1 and 14, Suzuki discloses a radiation imaging apparatus (Fig. 1A/1B, abstract) comprising: a radiation detector arranged to convert a radiation transmitted through an object into an electrical signal (par. [0004]); and a casing arranged to surround the radiation detector, the casing having a rectangular parallelepiped shape (Fig. 1A/1B, includes tapered corners), and including an incident surface that the radiation enters (7a), a back surface opposed to the incident surface (7b), and a plurality of side surfaces located between the incident surface and the back surface (7c), wherein a first recessed portion is formed in at least one side surface among the plurality of side surfaces (See Fig. 5c, wherein a grip portion 10 includes a notch into the interior of the side surface of the housing, and as a finger tip hook in Fig. 4A, 4B), and a second recessed portion is formed in a peripheral region of the back surface (5c, main portion of grip portion 10 formed in rear surface 7b), which is a region opposite to the first recessed portion with respect to a boundary between the back surface and the at least one side surface including the first recessed portion (notch in grip 10 corresponds to a side against the main portion of the grip formed in the rear portion 7b).
exterior of the side surfaces, as suggested by KATO (Fig. 4, 8-9, par. [0025]) to provide improved portability (demonstrated in Fig. 7 of KATO).
While Suzuki does not specify the relative depths of the recessed portions, it would have been obvious to one having ordinary skill in the art to select desired relative sizes of the recessed portions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 2, Suzuki discloses a frame body forming the plurality of side surfaces (7b/7c, Fig. 2A/2B); a transmission plate including the incident surface, and being joined to the frame body (7a, Fig. 2A/2B); and a back-surface housing including the back surface, and being joined to the frame body (7b). While Suzuki does not specify a separate back-surface housing joined to the frame body, Suzuki discloses a frame having both side and back portions (7b/7c, Fig. 2A/2B). Forming separate components and joining them as claimed would have been obvious, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 4, Suzuki discloses wiring connected to the radiation detector (connector, 8). Suzuki discloses this wiring to be in a grip area (10, Fig. 7) rather than on a side surface. It would have been obvious to one having ordinary skill in the art to dispose this wiring portion on an exterior of the housing for ease of accessibility. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	With respect to claim 5, KATO discloses recessed formed on two sides of the housing (Fig. 4, 7, 9). It would have been obvious to one having ordinary skill in the art to include additional recesses for ease of portability, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Suzuki discloses means for gripping the housing from any side (Fig. 8, 10a, 10b).
With respect to claims 6 and 12, Suzuki discloses recesses aligned with the center of each side of the housing (Fig. 8, 10a/10c). KATO also discloses recesses aligned with the center of a device (Fig. 8). It appears 
With respect to claims 7-10, Suzuki discloses structural portions formed to show a center position in an effective pixel region of the radiation detector (10a1, par. [0039]), wherein the structural portion has a protruding shape (See Fig. 8, 10a1 has a rounded recess, including a protrusion where a user may place a finger). It would have been obvious to substitute a protrusion for an additional recess as a matter of aesthetic design choice, in order to provide a desired form factor for the comfort of a user. 
With respect to claim 11, KATO discloses a recess having a depth of 20 mm to 50 mm (par. [0026]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and KATO, in further view of Kobayashi (US 2013/0051531 A1, previously cited).
With respect to claim 13, Suzuki and KATO, as addressed above, are silent with regard to the claimed radio wave transmission window. Kobayashi discloses an electronic cassette for radiation imaging (10) which includes a radio wave radiation window for an antenna used for radio communication with an external control unit (par. [0024], 18, Fig. 3B). It would have been obvious to one having ordinary skill in the art at the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        21 July 2021